Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 4/19/2022 is acknowledged. Claims 1-7, 9, 12, and 13 are pending in this application. 

Claim Rejections/Objections Withdrawn
The rejection of claims 1-7, 9, 12, and 13 under 35 USC §102(a)(1), as anticipated by US ‘657 to Chang et al. is withdrawn in response to Applicant’s amendment and arguments.
The rejection of claims 1-7, 9, 12, and 13 on grounds of nonstatutory double patenting as unpatentable over claims 1-5,9, and 15-17 of US 10,071,079, is also withdrawn in response to Applicant’s amendment.

Claim Rejections/Objections Maintained/New Grounds of Rejection
Since the elected species was found allowable over prior art, the search was expanded to other species within the claimed genus. The next species examined is

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As represented by the expanded elected species, claims 1-7, 9, 12, and 13 are rejected under 35 U.S.C. §103 as unpatentable over US 20090247504 to Churcher, I. et al, which teaches the compounds below for therapeutic use:

    PNG
    media_image2.png
    241
    331
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    173
    211
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    223
    284
    media_image4.png
    Greyscale

These compounds are position isomers of the species depicted above in paragraph 4, corresponding to Formula (I) with G = 
    PNG
    media_image5.png
    103
    130
    media_image5.png
    Greyscale
, A = CH2-morpholinyl, and R2 = bromo, cyano, or methyl. They are position isomers of compounds within the claimed genus because the point of attachment of moiety G is 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
rather than 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
Under MPEP 2144.09, compounds which are position isomers are “generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” This expectation is strengthened when both the claimed compounds and the prior art compounds are taught for therapeutic uses, as is the case here.
Because of this expectation, these species make the claimed genus prima facie obvious.

	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622   


US 20090247504 to Churcher, I. et al, which teaches the compound below

    PNG
    media_image2.png
    241
    331
    media_image2.png
    Greyscale

    PNG
    media_image8.png
    215
    276
    media_image8.png
    Greyscale


    PNG
    media_image4.png
    223
    284
    media_image4.png
    Greyscale